Case: 19-30733      Document: 00515358495        Page: 1     Date Filed: 03/25/2020




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 19-30733
                                                                                 Fifth Circuit

                                                                               FILED
                                 Conference Calendar                     March 25, 2020
                                                                          Lyle W. Cayce
                                                                               Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

CHRISTOPHER WILLIAM ARMSTRONG,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:18-CR-84-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

      The Federal Public Defender appointed to represent Christopher



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-30733   Document: 00515358495    Page: 2   Date Filed: 03/25/2020


                               No. 19-30733

Armstrong has moved to withdraw and has filed a brief per Anders v. Califor-
nia, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.
2011). Armstrong has not filed a response.

     We have reviewed counsel’s brief and the relevant portions of the record.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5TH CIR. R. 42.2.




                                     2